OFFICE ACTION
Allowance Subject Matter
Claims 4-6, 8-11 & 13-22 are allowed.  Following is the Examiner’s statement of reason for allowance:

The closest prior art, U.S. Patent No. 9,936,574 to Rogers et al, does not anticipate or suggest, inter alia, such limitations as: “a light emitting diode layer above the substrate and conforming in shape to the top substrate surface, the light emitting diode layer corresponding with the surface pattern of the top substrate surface, wherein the light emitting diode layer has a bottom diode surface facing towards the bottom side, and a top diode surface facing towards the top side, a bottom electrode on the bottom diode surface; and a top electrode on the top diode surface, wherein the top substrate surface is plasma-treated for forming SiOx” (as applied to Claim 4), of the pending claims in a manner which would warrant a rejection under 35 U.S.C. §102 and/or 35 U.S.C. §103.  There was no other prior art that suggested a modification with the cited prior art so as satisfy the combination of pending claims.

Note:	None of the cited arts in IDS filed on 08/23/2019 reads on pending claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Contact Information
To inquire about this communication, contact the Examiner at (571) 272-1896 on Mon thru Fri 9AM-5PM If attempt to call the undersigned (calvin.lee1@uspto.gov) by phone is unsuccessful. Examiner Supervisor Kenneth Parker can be reached at (571) 272-2298. To ask questions about the status of this application, contact Customer Service at (571) 272-1000.  The organization fax number is (571) 273-8300.

Status information for published application may be obtained from either Private or Public PAIR (Patent Application Information Retrieval) system at http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197.
May 11, 2021											    /Calvin Lee/

    PNG
    media_image1.png
    7
    666
    media_image1.png
    Greyscale
Date									 Primary Patent Examiner, A.U.2815